Case 2:85-cv-04544-DMG-AGR Document 926 Filed 08/21/20 Page 1 of 4 Page ID #:40412



 1   ETHAN P. DAVIS
 2   Acting Assistant Attorney General
     Civil Division
 3   AUGUST E. FLENTJE
 4   Special Counsel to the Assistant Attorney General
     Civil Division
 5   WILLIAM C. PEACHEY
 6   Director, District Court Section
     Office of Immigration Litigation
 7   WILLIAM C. SILVIS
 8
     Assistant Director, District Court Section
     Office of Immigration Litigation
 9   SARAH B. FABIAN
10
     NICOLE N. MURLEY
     Senior Litigation Counsel
11         Tel: (202) 532-4824
12
           Fax: (202) 305-7000
           Email: Sarah.B.Fabian@usdoj.gov
13
     Attorneys for Defendants
14

15
                       UNITED STATES DISTRICT COURT
16                FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
18                                           )
             Plaintiffs,                     )   DEFENDANTS’ DEFENDANTS’
19
                                             )   APPLICATION FOR LEAVE TO
20                v.                         )   FILE UNDER SEAL ATTACHMENT
                                             )   A TO DEFENDANTS’ EXHIBIT 1
21
     WILLIAM P. BARR, Attorney               )
22   General of the United States; et al.,   )   Hearing Date: Not Set
                                             )   Time:
23
             Defendants.                     )   Dept:
24                                           )
                                             )
25
                                             )
26                                           )
Case 2:85-cv-04544-DMG-AGR Document 926 Filed 08/21/20 Page 2 of 4 Page ID #:40413



 1
              Defendants submit this Application seeking leave from the Court to file under
 2   seal Attachment A to Defendants’ Exhibit 1, the Declaration of Mellissa Harper,
 3   filed concurrently herewith, pursuant to Federal Rule of Civil Procedure 5.2(d) and
 4   Local Rule 79-5. As required by Local Rule 79-5.2.2(a), Defendants submit
 5   concurrently with this application the declaration of Sarah B. Fabian, a proposed
 6   order, and unredacted copies of the Attachment. On August 21, 2020, counsel for
 7   Defendants contacted counsel for Plaintiffs, Peter Schey and Carlos Holguin, by
 8   email regarding Defendants’ proposed filing; however, at the time of the filing of
 9   this Application, counsel had not yet had the opportunity to respond to Defendants’
10   email.
11            The materials that Defendants seek to seal are:
12               • Attachment A to Defendants’ Exhibit 1, the Declaration of Mellissa
13                  Harper
14   Defendants seek to seal this Attachment because it contains personally identifiable
15   information regarding minors in the government’s custody. Given the potentially
16   sensitive nature of the information in these records, there is compelling reason to file
17   the Attachment under seal in order to protect the privacy of the individuals identified
18   in these records.
19                                        ARGUMENT
20            “[T]he courts of this country recognize a general right to inspect and copy
21   public records and documents, including judicial records and documents.” Nixon v.

22   Warner Communications, Inc., 435 U.S. 589, 597 & n.7 (1978); see also Foltz v.

23   State Farm Mutual Auto Insurance Comp., 331 F.3d 1124, 1134 (9th Cir.2003).

24
     Accordingly, the default rule is that “[a] party seeking to seal a judicial record . . .

25
     bears the burden of overcoming this strong presumption [in favor of access to court

26
     records] by meeting the ‘compelling reasons’ standard.” Kamakana v. City & Cty.

                                                 1
Case 2:85-cv-04544-DMG-AGR Document 926 Filed 08/21/20 Page 3 of 4 Page ID #:40414



 1
     Of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006). Compelling reasons support
 2   sealing Attachment A because it contains personal information regarding minors.
 3   Courts have recognized individuals’ interest in the protection of such information.
 4   See Doe v. Beard, 63 F. Supp. 3d 1159, 1166 n.4 (C.D. Cal. 2014) (collecting cases).
 5   Therefore, there is compelling reason to seal this Attachment to protect the privacy
 6   interests of these minors.
 7   DATED:       August 21, 2020          Respectfully submitted,
 8
                                           ETHAN P. DAVIS
 9                                         Acting Assistant Attorney General
10
                                           Civil Division
                                           AUGUST E. FLENTJE
11                                         Special Counsel to the Assistant Attorney
                                           General
12
                                           Civil Division
13                                         WILLIAM C. PEACHEY
                                           Director, District Court Section
14
                                           Office of Immigration Litigation
15                                         WILLIAM C. SILVIS
                                           Assistant Director, District Court Section
16
                                           Office of Immigration Litigation
17
                                           /s/ Sarah B. Fabian
18
                                           SARAH B. FABIAN
19                                         Senior Litigation Counsel
                                           Office of Immigration Litigation
20
                                           District Court Section
21                                         P.O. Box 868, Ben Franklin Station
                                           Washington, D.C. 20044
22
                                           Tel: (202) 532-4824
23                                         Fax: (202) 305-7000
                                           Email: sarah.b.fabian@usdoj.gov
24

25                                         Attorneys for Defendants
26

                                              2
Case 2:85-cv-04544-DMG-AGR Document 926 Filed 08/21/20 Page 4 of 4 Page ID #:40415



 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on August 21, 2020, I served the foregoing pleading on

 4   all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system. Documents associated with this filing that are proposed to be filed under
 6
     seal will further be served on Plaintiffs’ counsel of record by other means.
 7

 8

 9
                                                   /s/ Sarah B. Fabian
                                                   SARAH B. FABIAN
10                                                 U.S. Department of Justice
11
                                                   District Court Section
                                                   Office of Immigration Litigation
12
                                                   Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
